Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 119 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Konig et al. (U.S. Patent No. 6,981,040, hereinafter referred to as Konig) teaches a method for pushing information, the method comprising:
parsing page content browsed by a user to extract a keyword of the page content and determine a theme corresponding to the keyword;

Konig also teaches “topic classifiers are applied to all extracted information and portions of documents 80 to obtain a probability distribution…for each document on each node of the topic tree” (Col. 18 Lines 26-36).
determining a preset keyword matching the keyword in a preset keyword collection;
Konig teaches “user informative words or phrases 98 are obtained from document words and phrases 86”(Col. 18 Lines 7-16) thereby teaching determining a preset keyword matching the keyword in a preset keyword collection.
pushing information corresponding to the theme or the associated keyword to the user.
Konig teaches pushing information of interest to the user corresponding to at least a fixed category or topic of interest (Col. 8 Lines 11-18).
wherein the parsing page content browsed by a user to extract a keyword of the page content and determine a theme corresponding to the keyword comprises:
parsing the page content browsed by the user to extract the keyword of the page content, and inputting the keyword into a pre-generated theme probability distribution model to obtain at least one first candidate theme and a probability of determining each one of the at least one first candidate theme as the theme corresponding to the keyword;

inputting the keyword into a pre-generated generalization model to obtain at least one second candidate theme and a similarity between the keyword and each one of the at least one second candidate theme; and
Konig teaches “analyzing properties of the document and applying them to the learning machine. Documents of multiple distinct media types of analyzed, and identified properties include…a topic classifier probability distribution” (Col. 11 Lines 21-31) thereby teaching classifying, using a learning machine, the document under one or more topics in the topic classifier probability distribution.
fusing the at least one first candidate theme and the at least one second candidate theme to determine the theme corresponding to the keyword.
Konig teaches “analyzing properties of the document and applying them to the learning machine. Documents of multiple distinct media types of analyzed, and identified properties include…a topic classifier probability distribution” (Col. 11 Lines 21-31) thereby teaching classifying the document under one or more topics in the topic classifier probability distribution.

Kanigsberg et al. (U.S. Pre-Grant Publication No. 2012/0066072, hereinafter referred to as Kanigsberg) teaches:
determining an associated keyword associated with the determined preset keyword based on a pre-established associated relationship of the preset keyword; and
Kanisberg teaches expanding upon determined keywords of interest relevant to a user “with additional interest related terms”…the expanded interest terms are determined using one or more coincident keywords” (Para. [0014]) where “coincident keywords…can be identified by computing the frequency with which a keyword appears in conjunction with another keyword” (Para. [0015]).

Chinese Patent Publication CN104933172A teaches an information push method and device based on user search behavior to push information, to the user, related to products matched to the user.

Okamoto et al. (U.S. Patent No. 8,108,376) teaches a document set and history documents including documents browsed by a user are input and analyzed to obtain characteristic vectors where a plurality of topic clusters and a plurality of sub-topic clusters are obtained by clustering the document set and further teaches a recommending a document included in the sub-topic cluster and presenting the recommendation together with characteristic attributes.

Pradhan et al. (U.S. Pre-Grant Publication No. 2011/0106829) teaches a personalization engine for building a user profile based on taxonomic nouns related to documents accessed by the user, the profiles can be leveraged to create lists, such as mailing lists and lead lists, to target content, such as offers, to persons most likely to be interested in the content.

Subramonian et al. (U.S. Patent No. 6,701,362) teaches a method for creating personalized user profile by monitoring user activities, collecting content and context information based on the monitored user activities, and processing the content and context information to determine concepts of interest to the user and the user’s level of interest in the concepts which are stored in a personalized profile for the user.

Vandermolen et al. (U.S. Pre-Grant Publication NO. 2013/0080430) teaches determining content significant to a user within a document significant to the user where the document may be analyzed to identify a set of topics associated with the content of the document and from the set of topics, a subset of topics responsible for the user finding the document significant may be identified and a user profile associated with the user may be updated based on the subset topics.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        3/25/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154